COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-05-005-CV



JOHN HARRELL AND CHASING	APPELLANTS

CROOKS, INC. D/B/A HARRELL

& ASSOCIATES		



V.



JOE SCHAFFER, KHENDRA 			APPELLEES

SCHAFFER AND BRIDGESTONE/

FIRESTONE, INC. D/B/A GCR 

TRUCK TIRE CENTER



----------

FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On February 10, 2005, we notified appellant that the trial court clerk responsible for preparing the record in this appeal informed the court that payment arrangements had not been made to pay for the record as required by T
EX.
 R. A
PP.
 P. 35.3(a)(2).  We stated we would dismiss the appeal for want of prosecution unless appellant, within ten days, made arrangements to pay for the records and provided this court with proof of payment.  

Because appellant has not made payment arrangements for the record, it is the opinion of the court that the appeal should be dismissed for want of prosecution. 
  Accordingly, we dismiss the appeal.  
See T
EX
. R. A
PP
. P. 37.3(b),  42.3(b).

Appellant shall pay all costs of the 
appeal, for which let execution issue.



PER CURIAM 			





PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED: April 14, 2005



FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.